                                          Case 5:20-cv-07724-EJD Document 35 Filed 05/10/21 Page 1 of 14




                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6                                         SAN JOSE DIVISION

                                   7
                                         DMITRY PITERMAN,
                                   8                                                       Case No. 5:20-cv-07724-EJD
                                                        Plaintiff,
                                   9                                                       ORDER GRANTING MOTION TO
                                                 v.                                        DISMISS AND MOTION TO COMPEL
                                  10
                                         GOLD COAST EXOTIC IMPORTS LLC,                    Re: Dkt. Nos. 25, 30
                                  11     et al.,
                                  12                    Defendants.
Northern District of California
 United States District Court




                                  13

                                  14          Plaintiff Dmitry Piterman (“Plaintiff”) brought this action against Defendants Gold Coast
                                  15   Exotic Imports LLC (“Gold Coast”), Joseph Perillo, Rolls-Royce Motor Cars NA, LLC (“Rolls-
                                  16   Royce”), Rolls-Royce Financial Services, LLC (“Rolls-Royce FS”), and BMW Financial Services
                                  17   NA, LLC (“BMW FS”), among others, alleging fraud, unfair business practices, breach of
                                  18   contract, and related claims arising out of his purchase of a 2018 Rolls Royce Dawn. Before the
                                  19   Court are (1) Defendants Gold Coast and Mr. Perillo’s (“Gold Coast Defendants”) Motion to
                                  20   Dismiss for Lack of Personal Jurisdiction, or, in the Alternative, to Compel Arbitration (Dkt. No.
                                  21   25, “Gold Coast Motion”); and (2) Defendants Rolls-Royce, Rolls-Royce FS, and BMW FS’s
                                  22   (“Rolls-Royce Defendants”) Motion For Order Compelling Arbitration and Staying Action (Dkt.
                                  23   No. 30, “Rolls-Royce Motion”).
                                  24          The Court took both motions under submission for decision without oral argument
                                  25   pursuant to Civil Local Rule 7-1(b). For the reasons below, the Court GRANTS the Gold Coast
                                  26   Motion, GRANTS the Rolls-Royce Motion and COMPELS arbitration of this action.
                                  27

                                  28   CASE NO.: 5:20-CV-07724-EJD
                                       ORDER GRANTING MOTION TO DISMISS AND MOTION TO COMPEL
                                                                         1
                                          Case 5:20-cv-07724-EJD Document 35 Filed 05/10/21 Page 2 of 14




                                   1             I.   Background

                                   2          Plaintiff is a resident of Monterey, California. Dkt. No. 1, Complaint, ¶ 3; see also

                                   3   Declaration of Dmitry Piterman in Support of Plaintiff’s Opposition to Defendants Gold Coast

                                   4   Exotic Imports LLC and Joseph Perillo’s FRCP 12(B)(2) Motion to Dismiss (“Perillo Decl.”) ¶ 3.

                                   5   In late September 2018, Plaintiff was in Europe conducting internet research in the hopes of

                                   6   buying a car when he discovered that Gold Coast (doing business as “Rolls Royce Motor Cars

                                   7   Gold Coast”) was advertising for sale a 2018 Rolls Royce Dawn (the “Vehicle”). Id. Plaintiff

                                   8   called the dealership and inquired about the Vehicle. Soon thereafter, Plaintiff returned to

                                   9   California and continued to exchange emails with the Gold Coast personnel regarding his potential

                                  10   purchase of the Vehicle. He requested additional photographs of the Vehicle and more

                                  11   information about its year, mileage, identification number and other features. Id. at Ex. 2. Gold

                                  12   Coast sent the requested information and also requested information back from Plaintiff so that it
Northern District of California
 United States District Court




                                  13   could complete a credit check. Id.

                                  14          On or about, October 11, 2018, Gold Coast sent a purchase and sale contract for the

                                  15   Vehicle to Plaintiff at his residence in California by Federal Express. Plaintiff signed the contract

                                  16   in California and mailed back it to Defendants from California. See Id. ¶ 4. On or around October

                                  17   20, 2018, the parties finalized an agreement by which Plaintiff would lease the Vehicle for

                                  18   $390,995. Compl. ¶ 10. The transaction was memorialized in a written Motor Vehicle Lease

                                  19   Agreement (“Lease Agreement”). Id.; see Declaration of Andrew K. Stefatos (“Stefatos Decl.”) ¶

                                  20   3, Ex. 1. At no point prior to executing the Lease Agreement did any Defendant disclose that the

                                  21   Vehicle had been in an accident, that the warranty had been commenced 8 months earlier, that the

                                  22   car did not have its original paint, that the car was not new, that the car was a “demo,” or that the

                                  23   car was an “executive vehicle.” Compl. ¶ 11.

                                  24          In May 2020, Plaintiff took the car to a Rolls-Royce dealer in Los Gatos for standard

                                  25   service work and because the paint appeared to be blistering. Id. ¶ 12. The Los Gatos dealership

                                  26   observed that the rear body panels, the rear bumper, and the gas cap filler were out of alignment

                                  27   due to torsion from an accident and that the car had been repainted. Id. Upon further

                                  28   CASE NO.: 5:20-CV-07724-EJD
                                       ORDER GRANTING MOTION TO DISMISS AND MOTION TO COMPEL
                                                                         2
                                          Case 5:20-cv-07724-EJD Document 35 Filed 05/10/21 Page 3 of 14




                                   1   investigation, Plaintiff learned that almost the entire vehicle had been repainted with a poor quality

                                   2   paint in a sub-standard fashion. Id. ¶ 15. Plaintiff demanded recission of the sales contract and

                                   3   lease, and restitution of amounts paid by Plaintiff. Id. ¶ 13. Upon receipt of Plaintiff’s demand,

                                   4   Defendants told Plaintiff that the car had been in an accident but maintained that they were not

                                   5   liable for the repairs under Illinois law. Id. ¶ 14. At no point prior to executing the Lease

                                   6   Agreement did any Defendant disclose that the Vehicle had been in an accident, that the warranty

                                   7   had been commenced 8 months earlier, that the car did not have its original paint, that the car was

                                   8   not new, that the car was a “demo,” or that the car was an “executive vehicle,” which Plaintiff

                                   9   later learned to be true. Compl. ¶ 11.

                                  10           In or around September 2021, Plaintiff filed an arbitration demand with the AAA. Section

                                  11   41 of the Lease Agreement contains an Arbitration Clause. Lease Agreement ¶ 41. The

                                  12   Arbitration Clause is set forth in its own section and is titled (in capitalized, bold lettering),
Northern District of California
 United States District Court




                                  13   “Arbitration Clause PLEASE REVIEW – IMPORTANT – AFFECTS MY LEGAL RIGHTS.” Id.

                                  14   The Arbitration Clause states in pertinent part:

                                  15               NOTICE: Either you or I may choose to have any dispute between us
                                                   decided by arbitration and not in a court or by jury trial. If a dispute is
                                  16               arbitrated, I will give up my right to participate as a class representative or
                                                   class member on any Claim I may have against you including any right to
                                  17
                                                   class arbitration or any consolidation of individual arbitrations. Discovery
                                  18               and rights to appeal in arbitration are generally more limited than in a
                                                   lawsuit, and other rights you and I would have in court may not be available
                                  19               in arbitration.
                                  20               Any claim or dispute whether in contract, tort, statute or otherwise
                                                   (including the interpretation and scope of this clause, and the arbitrability
                                  21               of the claim or dispute), between me and you or your employees, agents,
                                                   successors or assigns, which arise out of or relate to my credit application,
                                  22               lease, purchase or condition of this Vehicle, this Lease or any resulting
                                  23               transaction or relationship (including any such relationship with third
                                                   parties who do not sign this Lease) shall, at your or my election, be resolved
                                  24               by neutral, binding arbitration and not by a court action. Any claim or
                                                   dispute is to be arbitrated by a single arbitrator on an individual basis and
                                  25               not as a class action or other mass action. I expressly waive any right I may
                                                   have to arbitrate a class action. I may choose the following arbitration
                                  26               organization and its applicable rules: the National Arbitration Forum, Box
                                  27               50191, Minneapolis, MN 55405-0191 (www.adrforum.com), or any

                                  28   CASE NO.: 5:20-CV-07724-EJD
                                       ORDER GRANTING MOTION TO DISMISS AND MOTION TO COMPEL
                                                                         3
                                          Case 5:20-cv-07724-EJD Document 35 Filed 05/10/21 Page 4 of 14




                                                         organization that I may choose subject to your approval. I may get a copy
                                   1                     of the rules of these organizations by contacting the arbitration organization
                                   2                     or visiting its website.

                                   3   Id. On September 21, 2020, the AAA sent a letter to Plaintiff and former counsel for Gold Coast,

                                   4   stating:
                                                         “Prior to the filing of this arbitration, the business failed to comply with the
                                   5                     AAA’s policies regarding consumer claims. Accordingly, we must decline
                                   6                     to administer this claim and any other claims between Rolls Royce Gold
                                                         Coast aka Gold Coast Exotic Imports LLC and its consumers at this time.
                                   7                     These policies can be found on our web site, www.adr.org, in the Consumer
                                                         Due Process Protocol (“Protocol”) and the Consumer Arbitration Rules
                                   8                     (“Consumer Rules”), including the Costs of Arbitration.”
                                   9   Gold Coast Motion at Ex. 3 (“AAA Letter”). The parties dispute when and the extent to which

                                  10   each of the Defendants were aware of Plaintiff’s attempt to arbitrate or of the AAA’s declination.

                                  11              Plaintiff then filed the present action on November 2, 2020, alleging (1) breach of contract,

                                  12   (2) fraud, (3) breach of the implied covenant of good faith and fair dealing, (4) unfair business
Northern District of California
 United States District Court




                                  13   practices, and (5) rescission. The Rolls-Royce Defendants each filed an Answer. Dkt Nos. 8-10.

                                  14   After the deadline to answer passed, Plaintiff filed a Motion for Entry of Default against Gold

                                  15   Coast and Mr. Perillo and the Clerk of Court issued an Entry of Default as to those Defendants.

                                  16   Dkt. Nos. 23, 24. The same day that the Clerk entered default, the Gold Coast Defendants filed

                                  17   their Motion to Dismiss for Lack of Personal Jurisdiction; or, In the Alternative, To Compel

                                  18   Arbitration. Shortly thereafter, the Rolls-Royce Defendants also filed a Motion to Compel

                                  19   Arbitration.

                                  20               II.      Gold Coast Defendants’ Motion to Dismiss

                                  21              The Gold Coast Defendants argue that this Court lacks personal jurisdiction over them

                                  22   because they are not residents of California and they do not have the requisite “minimum

                                  23   contacts” with California, such that subjecting them to personal jurisdiction in this Court would

                                  24   offend traditional notions of fair place and substantial justice. Defendants further argue, in the

                                  25   alternative, that the Court should compel arbitration pursuant to the Lease Agreement’s arbitration

                                  26   clause. Because “[t]he district court must have personal jurisdiction over each individual third-

                                  27   party entity before compelling them to arbitrate,” the Court first considers whether personal

                                  28   CASE NO.: 5:20-CV-07724-EJD
                                       ORDER GRANTING MOTION TO DISMISS AND MOTION TO COMPEL
                                                                         4
                                          Case 5:20-cv-07724-EJD Document 35 Filed 05/10/21 Page 5 of 14




                                   1   jurisdiction exists over Defendants. In re Boon Glob. Ltd., 923 F.3d 643, 650 (9th Cir. 2019)

                                   2   (citing Sinochem Int’l Co. v. Malaysia Int’l Shipping Corp., 549 U.S. 422, 430–31, 127 S. Ct.

                                   3   1184, 167 L. Ed. 2d 15 (2007) (“[A] federal court generally may not rule on the merits of a case

                                   4   without first determining that it has jurisdiction over . . . the parties (personal jurisdiction)”).

                                   5                       A. Legal Standard

                                   6           Under Federal Rule of Civil Procedure Rule 12(b)(2), a defendant may move to dismiss for

                                   7   lack of personal jurisdiction. See Fed. R. Civ. P. 12(b)(2). In a diversity action, like this one, a

                                   8   court may exercise personal jurisdiction over a non-resident defendant if jurisdiction is proper

                                   9   under California’s long-arm statute and if the exercise of that jurisdiction does not violate federal

                                  10   due process. Fireman’s Fund Ins. Co. v. Nat’l Bank of Cooperatives, 103 F.3d 888, 893 (9th Cir.

                                  11   1996). Because California’s long-arm statute authorizes the court to exercise personal jurisdiction

                                  12   over a non-resident defendant on any basis not inconsistent with the California or federal
Northern District of California
 United States District Court




                                  13   Constitution, the statutory and constitutional inquiry merge into a single due process test. See Cal.

                                  14   Civ. Proc. Code § 410.10.

                                  15            “For a court to exercise personal jurisdiction over a nonresident defendant consistent with

                                  16   due process, that defendant must have ‘certain minimum contacts’ with the relevant forum ‘such

                                  17   that the maintenance of the suit does not offend traditional notions of fair play and substantial

                                  18   justice.’” Mavrix Photo, Inc. v. Brand Techs., Inc., 647 F.3d 1218, 1223 (9th Cir. 2011) (quoting

                                  19   Int’l Shoe Co. v. State of Wash., Off. of Unemployment Comp. & Placement, 326 U.S. 310, 316, 66

                                  20   S. Ct. 154, 90 L. Ed. 95 (1945)).

                                  21           Personal jurisdiction may be either general or specific. General personal jurisdiction exists

                                  22   when the defendant is “fairly regarded at home” in the jurisdiction. Bristol-Myers Squibb Co. v.

                                  23   Superior Ct. of California, San Francisco Cty., 137 S. Ct. 1773, 1780, 198 L. Ed. 2d 395 (2017).

                                  24   Specific jurisdiction exists “where the cause of action arises out of or has a substantial connection

                                  25   to the defendant’s contacts with the forum.” Apple Inc. v. Allan & Assocs. Ltd., 445 F. Supp. 3d

                                  26   42, 51 (N.D. Cal. 2020) (citing Glencore Grain Rotterdam B.V. v. Shivnath Rai Harnarain Co.,

                                  27   284 F.3d 1114, 1123 (9th Cir. 2002). The Ninth Circuit has established a three-prong test to

                                  28   CASE NO.: 5:20-CV-07724-EJD
                                       ORDER GRANTING MOTION TO DISMISS AND MOTION TO COMPEL
                                                                         5
                                          Case 5:20-cv-07724-EJD Document 35 Filed 05/10/21 Page 6 of 14




                                   1   determine whether specific jurisdiction is appropriate:

                                   2               (1) The non-resident defendant must purposefully direct his activities or

                                   3               consummate some transaction with the forum or resident thereof; or

                                   4               perform some act by which he purposefully avails himself of the privilege

                                   5               of conducting activities in the forum, thereby invoking the benefits and

                                   6               protections of its laws;

                                   7               (2) the claim must be one which arises out of or relates to the defendant’s

                                   8               forum-related activities; and

                                   9               (3) the exercise of jurisdiction must comport with fair play and substantial

                                  10               justice, i.e. it must be reasonable.

                                  11   Schwarzenegger v. Fred Martin Motor Co., 374 F.3d 797, 802 (9th Cir. 2004). “The plaintiff

                                  12   bears the burden of satisfying the first two prongs of the test.” Id. If the plaintiff does so, the
Northern District of California
 United States District Court




                                  13   burden then shifts to the defendant to “present a compelling case” that the exercise of jurisdiction

                                  14   would not be reasonable. Id.

                                  15          Under the first prong, a plaintiff must establish that the defendant either “purposefully

                                  16   availed” itself of the privileges of California or “purposefully directed” its activities toward

                                  17   California. The Ninth Circuit has explained that “in tort cases, we typically inquire whether a

                                  18   defendant ‘purposefully direct[s] his activities’ at the forum state, applying an ‘effects’ test that

                                  19   focuses on the forum in which the defendant’s actions were felt, whether or not the actions

                                  20   themselves occurred within the forum.” Mavrix Photo, Inc., 647 F.3d at 1228 (citing Yahoo! Inc.

                                  21   v. La Ligue Contre Le Racisme Et L’Antisemitisme, 433 F.3d 1199, 1206 (9th Cir. 2006) (en

                                  22   banc)). “The ‘effects’ test, which is based on the Supreme Court’s decision in [Calder v. Jones],

                                  23   requires that the defendant allegedly must have (1) committed an intentional act, (2) expressly

                                  24   aimed at the forum state, (3) causing harm that the defendant knows is likely to be suffered in the

                                  25   forum state.” Mavrix Photo, Inc., 647 F.3d at 1228; citing Calder v. Jones, 465 U.S. 783, 104 S.

                                  26   Ct. 1482, 79 L. Ed. 2d 804 (1984).

                                  27

                                  28   CASE NO.: 5:20-CV-07724-EJD
                                       ORDER GRANTING MOTION TO DISMISS AND MOTION TO COMPEL
                                                                         6
                                          Case 5:20-cv-07724-EJD Document 35 Filed 05/10/21 Page 7 of 14




                                   1                      B. Defendant Gold Coast

                                   2          Gold Coast is an Illinois licensed motor vehicle dealer located in Illinois. Compl. ¶ 4. It

                                   3   has never been licensed nor qualified to do business in the State of California, nor sought to be

                                   4   licensed or qualified to do business in California. Declaration of Joseph J. Perillo (“Perillo Decl.”)

                                   5   ¶ 2. The dealership has no physical location, operations, or employees in California and does not

                                   6   advertise in California. Id. ¶¶ 3-4. Plaintiff does not dispute these facts and does not raise any

                                   7   allegations or arguments related to general jurisdiction. Rather, Plaintiff argues that specific

                                   8   personal jurisdiction over Gold Coast is proper because Gold Coast conducts commercial activity

                                   9   on its website. Opp. at 4-5.

                                  10          The Ninth Circuit utilizes a sliding scale when examining whether a website provides

                                  11   grounds for personal jurisdiction. See Cybersell, Inc. v. Cybersell, Inc., 130 F.3d 414, 418–19 (9th

                                  12   Cir. 1997). “At one end of the scale [are] active sites ‘where a defendant clearly does business
Northern District of California
 United States District Court




                                  13   over the Internet’ and ‘enters into contracts with residents of a foreign jurisdiction that involve the

                                  14   knowing and repeated transmission of computer files over the Internet,’ which support[s]

                                  15   jurisdiction.” Mavrix Photo, Inc., 647 F.3d at 1226 (quoting Zippo Mfg. Co. v. Zippo Dot Com,

                                  16   Inc., 952 F. Supp. 1119, 1124 (W.D. Pa. 1997)). “At the other end [are] passive sites ‘where a

                                  17   defendant has simply posted information on an Internet Web site which is accessible to users in

                                  18   foreign jurisdictions,’ and which do[es] not support jurisdiction.” Id. at 1226–27 (quoting Zippo

                                  19   Mfg. Co., 952 F. Supp. at 1124). Under this analysis, the Court determines jurisdiction by

                                  20   examining the “level of interactivity and commercial nature of the exchange . . . that occurs on the

                                  21   Web site.” Id. at 1227 (quoting Zippo Mfg. Co., 952 F. Supp. at 1124).

                                  22          Plaintiff argues that Gold Coast does business on its website such that its website should be

                                  23   considered “active.” In support of this argument, Plaintiff alleges that he first discovered the

                                  24   Vehicle by viewing it on Gold Coast’s website. Dkt. No. 27-1, Declaration of Dmitry Piterman in

                                  25   Support of Plaintiff’s Opposition to Defendants Gold Coast Exotic Imports LLC and Joseph

                                  26   Perillo’s FRCP 12(B)(2) Motion to Dismiss (“Piterman Decl.”) ¶ 3. He further alleges that he

                                  27   exchanged a number of email communications with Gold Coast regarding the details of the

                                  28   CASE NO.: 5:20-CV-07724-EJD
                                       ORDER GRANTING MOTION TO DISMISS AND MOTION TO COMPEL
                                                                         7
                                          Case 5:20-cv-07724-EJD Document 35 Filed 05/10/21 Page 8 of 14




                                   1   purchase. Id.; Opp. at 4. Specifically, Gold Coast sent Plaintiff a credit application by email and,

                                   2   in response to Plaintiff’s requests, also sent photographs and information about the vehicle’s year,

                                   3   mileage, vehicle identification number, and other features. Piterman Decl. ¶ 3. Plaintiff argues

                                   4   that these activities demonstrate “the interactive nature of Defendants’ website where consumers

                                   5   like Plaintiff could use it for making purchases.” Opp. at 4.

                                   6          The Court does not find this argument persuasive. As an initial matter, the only part of the

                                   7   transaction that allegedly occurred on the website itself was Plaintiff’s initial viewing of the

                                   8   vehicle listing, which occurred while Plaintiff was in Europe, not California. The Ninth Circuit

                                   9   has held that “merely advertising over the Internet is not sufficient to confer jurisdiction

                                  10   throughout the United States, even though the advertisement or website at issue may be viewed

                                  11   nationwide.” Boschetto v. Hansing, 539 F.3d 1011, 1022 (9th Cir. 2008) (Rymer, J., concurring)

                                  12   (citing Pebble Beach Co. v. Caddy, 453 F.3d 1151, 1157–58 (9th Cir. 2006)).
Northern District of California
 United States District Court




                                  13          The remainder of Plaintiff’s interactions with Gold Coast allegedly occurred via telephone,

                                  14   email, or FedEx, outside of the confines of the website. Plaintiff does not raise any other

                                  15   allegations about business conducted on Gold Coast’s website. In the absence of any allegations

                                  16   suggesting that Plaintiff’s transaction occurred through the website or that Gold Coast uses its

                                  17   website to conduct business in California generally, the Court finds that Gold Coast’s internet

                                  18   presence alone does not provide a basis for personal jurisdiction. Cf. Zippo Mfg. Co., 952 F. Supp.

                                  19   at 1125–26 (finding that defendant’s “electronic commerce with Pennsylvania residents” through

                                  20   its website constituted purposeful availment where defendant had contracted with thousands of

                                  21   Pennsylvania residents and several internet service providers).

                                  22          Plaintiff next argues that personal jurisdiction exists based on Gold Coast’s “purposeful

                                  23   direction” of the vehicle into California under the Calder test. See Calder, 465 U.S. 783.

                                  24   Plaintiffs argue that Gold Coast purposefully directed its conduct toward California by: (1)

                                  25   “distributing in California goods originating elsewhere in Illinois,” (2) “generat[ing] numerous

                                  26   internet and email correspondences to Plaintiff in California in order to obtain Plaintiff’s business,

                                  27   and thereafter . . . to finalize the subject transaction;” and (3) attempting to solicit new business

                                  28   CASE NO.: 5:20-CV-07724-EJD
                                       ORDER GRANTING MOTION TO DISMISS AND MOTION TO COMPEL
                                                                         8
                                          Case 5:20-cv-07724-EJD Document 35 Filed 05/10/21 Page 9 of 14




                                   1   from Plaintiff after the transaction. Opp. at 7. Gold Coast argues that it did not direct any

                                   2   activities toward California and that the sale of a single vehicle to a California resident, without

                                   3   more, is not a sufficient basis for personal jurisdiction. Reply at 5; Motion at 5 (citing Boschetto,

                                   4   539 F.3d 1011.

                                   5          In Boschetto, the Ninth Circuit considered whether a Wisconsin-based auto dealer’s sale of

                                   6   a vehicle through eBay provided sufficient minimum contacts to support personal jurisdiction in

                                   7   California. Just as in this case, the parties in Boschetto communicated by email to arrange the sale

                                   8   and delivery of the vehicle, and the buyer paid to have the vehicle shipped to California. The

                                   9   Ninth Circuit held that the dealer was not subject to personal jurisdiction, finding that “the lone

                                  10   transaction for the sale of one item does not establish that the Defendants purposefully availed

                                  11   themselves of the privilege of doing business in California.” Id. at 1017. The court went on to

                                  12   explain that “[t]he arrangement between [plaintiff] and [defendant] which is, at bottom, a contract
Northern District of California
 United States District Court




                                  13   for the sale of a good, is insufficient to have created a substantial connection with California”

                                  14   where the contract involved no ongoing obligations in California. Id.

                                  15          The same is true in the present case. Gold Coast’s “lone transaction” for the sale of the

                                  16   Vehicle to a California resident is not sufficient to create personal jurisdiction over Gold Coast in

                                  17   California. See id. (“we are guided by the Supreme Court’s admonition that the formation of a

                                  18   contract with a nonresident defendant is not, standing alone, sufficient to create jurisdiction”)

                                  19   (citing Burger King Corp. v. Rudzewicz, 471 U.S. 462, 478, 105 S. Ct. 2174, 85 L. Ed. 2d 528

                                  20   (1985) (“If the question is whether an individual’s contract with an out-of-state party alone can

                                  21   automatically establish sufficient minimum contacts in the other party’s home forum, we believe

                                  22   the answer clearly is that it cannot.”)); see also Glob. Commodities Trading Grp., Inc. v. Beneficio

                                  23   de Arroz Choloma, S.A., 972 F.3d 1101, 1110 (9th Cir. 2020) (explaining that “signing a single

                                  24   contract with a forum resident on behalf of a corporation would not subject a corporate officer to

                                  25   personal jurisdiction in a claim for breach of contract”).

                                  26          This is true even though the parties negotiated the deal through email while Plaintiff was

                                  27   physically in California. The Boschetto court also considered the exchange of email

                                  28   CASE NO.: 5:20-CV-07724-EJD
                                       ORDER GRANTING MOTION TO DISMISS AND MOTION TO COMPEL
                                                                         9
                                         Case 5:20-cv-07724-EJD Document 35 Filed 05/10/21 Page 10 of 14




                                   1   communications between the parties and did not find that it changed the personal jurisdiction

                                   2   analysis. In a concurring opinion, Judge Rymer explained that the defendant’s sending an email to

                                   3   plaintiff in California was “not sufficient to subject him to personal jurisdiction there” even if

                                   4   defendant knew plaintiff was in California because “[i]t established only a limited contact, and

                                   5   [defendant] sent it because [plaintiff] won the auction, not because he was in California.”) (citing

                                   6   Burger King Corp., 471 U.S. at 474). Similarly, Gold Coast began communicating with Plaintiff

                                   7   while Plaintiff was not in California for the purpose of responding to Plaintiff’s inquiries and

                                   8   finalizing the deal. The fact that Plaintiff at some point began receiving Gold Coast’s emails in

                                   9   California does not indicate that Gold Coast directed its activities toward California.

                                  10          Finally, Plaintiff argues that Gold Coast “continued to solicit his business” following the

                                  11   transaction. The only allegation or argument Plaintiff raises on this point is that a Gold Coast

                                  12   manager emailed Plaintiff a link for a 2020 Lamborghini Huracan EVO Roadster in October 2019.
Northern District of California
 United States District Court




                                  13   One isolated, unrelated email from Gold Coast to a resident of California is not sufficient to

                                  14   establish that Gold Coast “purposefully availed” itself of the privileges of California or

                                  15   “purposefully directed” its activities toward California.

                                  16          Thus, the Court finds that Plaintiff failed to meet his burden of showing specific personal

                                  17   jurisdiction over Defendant Gold Coast.

                                  18                      C. Defendant Perillo

                                  19          Mr. Perillo is the manager and dealer operator of Gold Coast. Perillo Decl. ¶ 1. The

                                  20   parties largely do not distinguish Defendants Perillo and Gold Coast. Indeed, Plaintiff did not

                                  21   raise any arguments or allegations specific to Mr. Perillo in his Opposition. Courts, however, “do

                                  22   not impute a corporation’s forum contacts to each of the corporation’s employees.” Global

                                  23   Commodities Trading Group, Inc., 972 F.3d at 1109. Rather, “each party’s ‘contacts with the

                                  24   forum [s]tate must be assessed individually.’” In re Boon Global Limited, 923 F.3d at 651 (citing

                                  25   Calder, 465 U.S. at 790).

                                  26          Plaintiff alleges Mr. Perillo is an “individual residing in Chicago, Illinois,” and that he

                                  27   made knowing misrepresentations regarding the Vehicle. Compl. ¶ 23. In his Declaration,

                                  28   CASE NO.: 5:20-CV-07724-EJD
                                       ORDER GRANTING MOTION TO DISMISS AND MOTION TO COMPEL
                                                                        10
                                         Case 5:20-cv-07724-EJD Document 35 Filed 05/10/21 Page 11 of 14




                                   1   Plaintiff represents that “Gold Coast and Joe Perillo sent the purchase and sale contract for the

                                   2   [Vehicle] to [Plaintiff] in California by Federal Express.” Piterman Decl. ¶ 4. The Court finds

                                   3   these allegations insufficient to establish personal jurisdiction over Mr. Perillo. See S.H. Silver

                                   4   Co. Inc. v. David Morris Int’l, No. C 08-03550 CRB, 2008 WL 4058364 (N.D. Cal. Aug. 28,

                                   5   2008) (finding that “numerous telephone calls . . . for the purpose of making arrangements for the

                                   6   consignment of several jewelry pieces” along with wire transfers, were not sufficient to establish

                                   7   personal jurisdiction in breach of contract suit).

                                   8           The Court finds that Plaintiff has failed to allege any basis for personal jurisdiction against

                                   9   Defendant Gold Coast or Defendant Perillo. Therefore, the Motion to Dismiss is GRANTED.

                                  10   Because the Court grants the Gold Coast Defendants’ Motion on personal jurisdiction grounds, it

                                  11   need not reach the Gold Coast Defendants’ alternative request to compel arbitration.

                                  12           III.    Rolls-Royce Defendants’ Motion to Compel Arbitration
Northern District of California
 United States District Court




                                  13                       A. Legal Standard

                                  14           The Federal Arbitration Act (“FAA”) declares “that a written agreement to arbitrate . . .

                                  15   ‘shall be valid, irrevocable, and enforceable, save upon such grounds as exist at law or in equity

                                  16   for the revocation of any contract,’” and thereby establishes a “liberal federal policy favoring

                                  17   arbitration.” Moses H. Cone Mem’l Hosp. v. Mercury Constr. Corp., 460 U.S. 1, 24, 103 S. Ct.

                                  18   927, 74 L. Ed. 2d 765 (1983) (quoting 9 U.S.C. § 2). Where parties enter into an arbitration

                                  19   agreement, the FAA “leaves no place for the exercise of discretion by a district court, but instead

                                  20   mandates that district courts shall direct the parties to proceed to arbitration on issues as to which

                                  21   an arbitration agreement has been signed.” Flextronics Int’l USA, Inc. v. Murata Mfg. Co., No.

                                  22   Flextronics Int’l USA, Inc. v. Murata Mfg. Co., No. 5:19-CV-00078-EJD, 2020 WL 5106851, at

                                  23   *15 (N.D. Cal. Aug. 31, 2020) (quoting

                                  24   Dean Witter Reynolds, Inc. v. Byrd, 470 U.S. 213, 218, 105 S. Ct. 1238, 84 L. Ed. 2d 158 (1985)).

                                  25           “The Supreme Court has consistently recognized ‘the emphatic federal policy in favor of

                                  26   arbitral dispute resolution,’ a policy that ‘applies with special force in the field of international

                                  27   commerce.’” Balen v. Holland Am. Line Inc., 583 F.3d 647, 652 (9th Cir. 2009) (quoting

                                  28   CASE NO.: 5:20-CV-07724-EJD
                                       ORDER GRANTING MOTION TO DISMISS AND MOTION TO COMPEL
                                                                        11
                                         Case 5:20-cv-07724-EJD Document 35 Filed 05/10/21 Page 12 of 14




                                   1   Mitsubishi Motors Corp. v. Soler Chrysler-Plymouth, Inc. (1985)). “California law, like federal

                                   2   law, favors enforcement of valid arbitration agreements.” Armendariz v. Found. Health Psychcare

                                   3   Servs., Inc., 24 Cal. 4th 83, 97, 6 P.3d 669 (2000). Courts are required to resolve any doubt as to

                                   4   whether a dispute falls within an arbitration provision in favor of arbitration. See AT & T Techs.,

                                   5   Inc. v. Commc’ns Workers of Am., 475 U.S. 643, 649–650, 106 S. Ct. 1415, 89 L. Ed. 2d 648

                                   6   (1986).

                                   7                        B. Discussion

                                   8             The Rolls-Royce Defendants argue that the Lease Agreement contains a valid and fully

                                   9   enforceable arbitration clause that allows them to compel arbitration. Specifically, they argue that

                                  10   the Rolls-Royce Defendants are third-party beneficiaries of the Lease Agreement. A non-

                                  11   signatory who is an intended third-party beneficiary of an arbitration agreement has the right to

                                  12   enforce the arbitration agreement. Code Civ. Proc., § 1559; Comer v. Micor, Inc., 436 F.3d 1098,
Northern District of California
 United States District Court




                                  13   1102 (9th Cir. 2006). To enforce an arbitration agreement as a non-signatory, third-party

                                  14   beneficiary, a party must show that the contract reflects the express or implied intention of the

                                  15   parties to the contract to benefit the third party. Courts have held that a third party need not be

                                  16   named but need only be “more than incidentally benefitted by the agreement.” Gilbert Fin. Corp.

                                  17   v. Steelform Contracting Co., 82 Cal. App. 3d 65, 69, 145 Cal. Rptr. 448 (Ct. App. 1978).

                                  18             This arbitration clause in the Lease Agreement, by its express terms, applies to claims

                                  19   relating to the “condition of this Vehicle” or arising out of any relationship, “including any such

                                  20   relationship with third parties who do not sign this Lease.” Lease Agreement ¶ 41. The

                                  21   arbitration clause includes any claims against affiliates of the dealership and their assignee,

                                  22   Financial Services Vehicle Trust (“FSVT”), as identified and detailed in Sections 2 and 20 of the

                                  23   Lease Agreement. Rolls-Royce Defendants are all affiliates of FSVT. Declaration of Travis

                                  24   Brown in Support of Defendant’s Motion to Compel Arbitration and Stay of Action (“Brown

                                  25   Decl.”) ¶¶ 6-8.

                                  26             The Lease Agreement also contemplates that Rolls-Royce provides the warranty covering

                                  27   the condition of the Vehicle. Rolls-Royce is, accordingly, an intended third-party beneficiary of

                                  28   CASE NO.: 5:20-CV-07724-EJD
                                       ORDER GRANTING MOTION TO DISMISS AND MOTION TO COMPEL
                                                                        12
                                         Case 5:20-cv-07724-EJD Document 35 Filed 05/10/21 Page 13 of 14




                                   1   the arbitration provision because it falls within the class of persons or entities for whom the

                                   2   arbitration provision was intended. Bos. Telecommunications Grp., Inc. v. Deloitte Touche

                                   3   Tohmatsu, 278 F. Supp. 2d 1041 (N.D. Cal. 2003), aff’d, 249 F. App’x 534 (9th Cir. 2007)

                                   4   (allowing nonsignatory to compel arbitration because the agreement contemplated that

                                   5   nonsignatory’s involvement in business); see also Geier v. m-Qube Inc., Sherer v. Green Tree

                                   6   Servicing LLC, 548 F.3d 379, 382 (5th Cir. 2008), 382 (9th Cir. 2016) (finding signatory’s

                                   7   agreement to arbitrate any claims arising from “the relationships which result from th[e]

                                   8   [a]greement” sufficient to permit nonsignatory to compel arbitration). The Rolls-Royce

                                   9   Defendants, therefore, have the right to enforce the arbitration agreement as third-party

                                  10   beneficiaries of the Lease Agreement. Cione v. Foresters Equity Servs., Inc., 58 Cal. App. 4th

                                  11   625, 636, 68 Cal. Rptr. 2d 167 (1997) (allowing former employer to compel claims against it to

                                  12   arbitration as a third- party beneficiary).
Northern District of California
 United States District Court




                                  13           Plaintiff does not dispute that the arbitration clause is valid and enforceable, or that Rolls-

                                  14   Royce Defendants are permitted to compel arbitration as third-party beneficiaries under the Lease

                                  15   Agreement. Rather, Plaintiff argues that Rolls-Royce Defendants waived their right to arbitrate by

                                  16   failing to pay arbitration fees when Plaintiff originally initiated arbitration. The waiver of a right

                                  17   to arbitration is disfavored, and the party asserting waiver ”bears a heavy burden of proof.” Fisher

                                  18   v. A.G. Becker Paribas Inc., 791 F.2d 691, 694 (9th Cir. 1986). The party seeking to establish

                                  19   waiver must demonstrate: “(1) knowledge of an existing right to compel arbitration; (2) acts

                                  20   inconsistent with that existing right; and (3) prejudice to the party opposing arbitration resulting

                                  21   from such inconsistent acts.” Id.; see also Rushing v. Williams-Sonoma, Inc., No. 16-CV-01421-

                                  22   WHO, 2020 WL 6787135, at *2 (N.D. Cal. Oct. 8, 2020) (same).

                                  23           Plaintiff claims that Gold Coast and Mr. Perillo failed to pay arbitration fees to the AAA.

                                  24   Plaintiff points to the AAA Letter, which indicates that “[p]rior to the filing of this arbitration, the

                                  25   business failed to comply with the AAA’s policies regarding consumer claims. . . . including the

                                  26   Costs of Arbitration.” AAA Letter at 1. The AAA Letter does not explain which entity failed to

                                  27   comply with its policies or how, stating only that it “must decline to administer this claim and any

                                  28   CASE NO.: 5:20-CV-07724-EJD
                                       ORDER GRANTING MOTION TO DISMISS AND MOTION TO COMPEL
                                                                        13
                                         Case 5:20-cv-07724-EJD Document 35 Filed 05/10/21 Page 14 of 14




                                   1   other claims between [Gold Coast] and its consumers at this time.” Id. According to Defendants

                                   2   Gold Coast and Mr. Perillo, the AAA’s declination resulted from an administrative matter in a

                                   3   separate, unrelated case. Gold Coast and Mr. Perillo also attach documents to their Reply in

                                   4   support of their Motion indicating that the administrative issue has been resolved and that the

                                   5   AAA is prepared to arbitrate the case. Thus, it is not clear that Gold Coast or Mr. Perillo waived

                                   6   their rights to compel arbitration, but even if they did, Plaintiff fails to explain how that alleged

                                   7   waiver is attributable to the Rolls-Royce Defendants. The AAA Letter is addressed to Plaintiff’s

                                   8   counsel and Gold Coast’s former counsel, not to the Rolls-Royce Defendants’ counsel. The Letter

                                   9   does not mention Rolls-Royce, RRFS, or BMW FS in any way. Plaintiff argues only that as the

                                  10   alleged “assignee,” Rolls-Royce “stand[] in the shoes” of their co-Defendants. See Opp. at 1-3.

                                  11   Plaintiff cites no case law to support this proposition. Finally, Plaintiff raises no arguments

                                  12   regarding potential prejudice resulting from Defendants’ alleged failure to pay AAA fees.
Northern District of California
 United States District Court




                                  13          The Court finds that Plaintiff failed to demonstrate that the Rolls-Royce Defendants

                                  14   waived their right to compel arbitration. Thus, the Court GRANTS Rolls-Royce Defendants’

                                  15   Motion to Compel.

                                  16           IV.    Conclusion

                                  17          For the reasons stated above, the Court GRANTS the Gold Coast Defendants’ Motion to

                                  18   Dismiss for Lack of Personal Jurisdiction, GRANTS the Rolls-Royce Defendants’ Motion to

                                  19   Compel Arbitration, and STAYS this action pending arbitration. The parties shall file a joint

                                  20   status report within fourteen days of the resolution of arbitration proceedings.

                                  21          IT IS SO ORDERED.

                                  22   Dated: May 10, 2021

                                  23                                                     ______________________________________
                                                                                         EDWARD J. DAVILA
                                  24                                                     United States District Judge
                                  25

                                  26

                                  27

                                  28   CASE NO.: 5:20-CV-07724-EJD
                                       ORDER GRANTING MOTION TO DISMISS AND MOTION TO COMPEL
                                                                        14
